UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended March 31, 2014 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 001-35898 CAPITOL ACQUISITION CORP. II (Exact Name of Registrant as Specified in Its Charter) Delaware 27-4749725 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 509 7th Street, N.W., Washington, D.C. 20004 (Address of principal executive offices) 202-654-7060 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and(2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesxNo¨ As of May 7, 2014, 25,000,000 shares of common stock, par value $0.0001 per share were issued and outstanding. CAPITOL ACQUISITION CORP. II FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2014 TABLE OF CONTENTS Page Part I. Financial Information Item 1. Financial Statements Condensed Balance Sheets 3 Condensed Statements of Operations 4 Condensed Statements of Changes in Stockholders’ Equity 5-6 CoCondensed Statements of Comprehensive Loss 7 Condensed Statements of Cash Flows 8 Notes to Unaudited Condensed Financial Statements 9-15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16-17 Item 3. Quantitative and Qualitative Disclosures Regarding Market Risk 17-18 Item 4. Controls and Procedures 18 Part II. Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 6. Exhibits 20 Signatures 21 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Capitol Acquisition Corp. II (a development stage company) Condensed Balance Sheets March 31, December 31, (Unaudited) ASSETS Current assets Cash $ $ Investment in marketable securities Cash and cash equivalents held in trust account, interest income available for working capital and taxes Accrued interest receivable Prepaid expenses and other current assets Total current assets Cash and cash equivalents held in trust account, restricted Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and accrued expenses $ $ Accrued franchise tax payable Deferred rent Total current liabilities Commitments and contingencies Common stock, subject to possible redemption, 18,798,215 shares at redemption value Stockholders’ equity Preferred stock, $0.0001 per share, 1,000,000 shares authorized, none issued or outstanding - - Common stock, $0.0001 par value, 200,000,000 shares authorized; 25,000,000 shares issued and outstanding at March 31, 2014 (1) and December 31, 2013 (1) Additional paid-in-capital Deficit accumulated during development stage ) ) Accumulated other comprehensive income 17 4 Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Share amounts include 1,125,000 shares that are subject to forfeiture if the last sales price of the Company’s stock does not equal or exceed $13.00 per share (as adjusted for stock splits, stock dividends, reorganizations, recapitalizations and the like) for any 20 trading days within any 30-trading day period within four years following the closing of the Company’s initial business combination. The accompanying notes are an integral part of these financial statements 3 Capitol Acquisition Corp. II (a development stage company) Condensed Statements of Operations (unaudited) For the three months ended March 31, 2014 For the three months ended March 31, 2013 For the period from August 9, 2010 (inception) through March 31, 2014 Revenue $
